       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 1 of 17


 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5
     Attorneys for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   RICHARD ROUZE, individually and on behalf     Case No.
     of all others similarly situated,
11                                                 CLASS ACTION COMPLAINT
                               Plaintiff,
12
                    v.                             JURY TRIAL DEMANDED
13

14   ONE WORLD TECHNOLOGIES, INC. d/b/a
     RYOBI OUTDOOR PRODUCTS,
15
                                Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 2 of 17


 1          Plaintiff Richard Rouze (“Plaintiff”) brings this action on behalf of himself and all others
 2   similarly situated against Defendant One World Technologies, Inc. d/b/a Ryobi Outdoor Products
 3   (“Defendant” or “Ryobi”) for the manufacture, marketing, and sale of the Ryobi Cordless
 4   Backpack Chemical Sprayer (the “Sprayer”). Plaintiff makes the following allegations pursuant to
 5   the investigation of his counsel and based upon information and belief, except as to the allegations
 6   specifically pertaining to himself, which are based on personal knowledge.
 7                                         NATURE OF ACTION
 8          1.      This is a class action against Defendant Ryobi for the manufacture and sale of
 9   defective Ryobi Cordless Backpack Chemical Sprayers, all of which suffer from an identical
10   design defect. The Sprayer is defective because the sprayer wand can easily become detached from
11   the hose causing weed killer and other dangerous chemicals to spray the user. This defect renders
12   the Sprayer dangerous and unsuitable for its principal and intended purpose.
13          2.      Plaintiff brings claims against Defendant individually and on behalf of a class of all
14   other similarly situated purchasers of the Sprayer for (1) fraud; (2) unjust enrichment; (3) violation
15   of California’s Consumers Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et. seq.; (4)
16   violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200-17210; and (5)
17   breach of implied warranty of fitness.
18                                                PARTIES
19          3.      Plaintiff Richard Rouze is a resident of Orangevale, California. On February 3,
20   2018, Mr. Rouze purchased the Sprayer at a Home Depot store in Folsom, California to distribute
21   weed killer in his yard. Prior to using the Sprayer, he reviewed the Sprayer’s manual and
22   instructions for use. While using the Sprayer at his home for just the second time, the hose became
23   detached from the sprayer wand causing Mr. Rouze to be sprayed in the face, mouth and body with
24   toxic weed killer. The Sprayer continued to pump weed killer even after the hose detached. Ryobi
25   failed to disclose this significant defect in the Sprayer (the “Defect”). If Mr. Rouze had known
26   about this Defect, he would not have purchased the Sprayer.
27          4.      Mr. Rouze reviewed the Sprayer’s packaging prior to purchase. The Sprayer
28   packaging could have disclosed the Defect, but did not. Had there been a disclosure, Mr. Rouze

     CLASS ACTION COMPLAINT                                                                                 1
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 3 of 17


 1   would not have bought the Sprayer. Mr. Rouze relied on the packaging in making his purchase
 2   decision.
 3           5.       Defendant One World Technologies, Inc. d/b/a Ryobi Outdoor Products is a
 4   Delaware corporation with its principal place of business at 1428 Pearman Dairy Road, Anderson,
 5   South Carolina 29625. Defendant manufactures, markets, and distributes the Sprayer throughout
 6   the United States at Home Depot home improvement stores.
 7                                      JURISDICTION AND VENUE
 8           6.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 9   § 1332(d) because there are more than 100 class members and the aggregate amount in controversy
10   exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class member is a
11   citizen of a state different from Defendant.
12           7.       This Court has personal jurisdiction over Defendant because Defendant conducts
13   substantial business within California such that Defendant has significant, continuous, and
14   pervasive contacts with the State of California. Defendant is registered to do business in the State
15   of California.
16           8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant
17   does substantial business in this District, a substantial part of the events giving rise to Plaintiff’s
18   claims took place within this District because Plaintiff purchased the Sprayer in this District and
19   resides in this District.
20                                 COMMON FACTUAL ALLEGATIONS
21           9.       Defendant is a corporation that sells power tools and other home equipment
22   products in the United States and other countries around the world. Defendant claims to be “one of
23   the world’s largest and most innovative power tool and outdoor product manufacturers.” In the
24   United States, Defendant has an exclusive agreement to sell its products at Home Depot. One of
25   the products Ryobi sells is an 18V One+ 4 Gal. Backpack Chemical Sprayer. The Sprayer’s model
26   number is P2840. The Sprayer has a tank that can hold up to four gallons of liquid chemicals. It
27   also has a four-foot-long hose that is designed to distribute the chemicals from the tank to the
28   sprayer wand.

     CLASS ACTION COMPLAINT                                                                                    2
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 4 of 17


 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          10.     On its website, Defendant states that the Sprayer can “easily distribute herbicides,
13   pesticides and fertilizer in your yard.” Defendant further states that the Sprayer is “the perfect
14   tool” and emphasizes that “no pumping [is] required.” The Sprayer’s manual states that “[y]our
15   chemical sprayer has been engineered and manufactured to our high standard for dependability,
16   ease of operation, and operator safety.” The manual also states that the Sprayer “keeps fluid
17   continuously cycling through the tank to allow pump-free spraying.”
18          11.     Unfortunately, as Plaintiff Rouze experienced, the Sprayer does not work as
19   represented and has a Defect that makes it dangerous to use. The hose can easily become
20   disconnected from the sprayer wand and cause the user to be sprayed with dangerous chemicals
21   like Mr. Rouze was. To make matters worse, the Sprayer lacks a shut-off and continues to pump
22   even after the hose detaches from the sprayer wand.
23          12.     Other consumers have complained about the same Defect as Mr. Rouze
24   experienced. On Ryobi’s website, a consumer named Keith T stated that he purchased the Sprayer
25   and that “the hose from the tank to the wand ruptured … completely soaking me with chemical.”
26   He also stated that “the hose was a very thin rubber/vinyl material that had no business holding
27   pressurized liquid.”
28

     CLASS ACTION COMPLAINT                                                                                3
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 5 of 17


 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11           13.     Likewise, on a Youtube video demonstrating how to use the Sprayer, there is a
12   discussion in the comments section about the quality of the Sprayer’s wand. In a reply comment, a
13   user named “Solely Ryobi” calls the amount of plastic used to create this product “concerning.” In
14   another exchange on the same video, a user by the name of “Ron D.” describes a defect with the
15   handle where upon turning the unit on, “it immediately starts spraying.” Solely Ryobi replies that
16   they “were concerned about the handle malfunctioning when [they] tested it.”
17           14.     In a thread titled “Ryobi Battery Backpack Sprayer” on the website “The Lawn
18   Forum,” users discuss the merits of the Sprayer as a whole. After a short conversation regarding
19   inconsistent wand pressure, a user posting under the name “njoy1389” details a possible issue with
20   the included wand’s pressure control. Users in this thread hypothesize that it leaks if too loose, and
21   often loses pressure quickly and reduces to a trickle if too tight. Two users in the discussion posted
22   pictures of their “upgraded” backpack rigs that include a metal wand instead of the plastic wand
23   included on the units sold at retail.
24           15.       On Home Depot’s detail page for the Sprayer, multiple consumers describe having
25   issues with the product. A consumer known as ‘JB’ reports that “after using [the sprayer] for about
26   5 minutes the back side of the spray wand blew apart while under pressure and got all over my
27   grass.” Another Home Depot consumer leaving a review using the screen name “yarddude”
28

     CLASS ACTION COMPLAINT                                                                             4
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 6 of 17


 1   reported that upon first use, the backpack’s tank began leaking, soaking him in dangerous
 2   chemicals. One consumer under the name “Jc” experienced a problem with the pump motor where
 3   it “continues to run if you run out of liquid. It should really shut off[...]”. Two more users by the
 4   names “Jaxbulldawg” and “willie F” cite “cheap” wand quality and a blown-out wand hose,
 5   respectively.
 6          16.      The Defect involves a critical safety-related component of the Sprayer, and it was
 7   unsafe to use the Sprayer because of its significant likelihood of spraying the user with dangerous
 8   chemicals. Moreover, even after the wand disconnects from the hose, the pump continues to output
 9   chemicals causing the user to be drenched. This Defect has been reported on Defendant’s website
10   as well as on the website of its exclusive retailer Home Depot. As such, Defendant had knowledge
11   of the Defect, which was not known to Plaintiff or Class Members.
12                            CLASS REPRESENTATION ALLEGATIONS
13          17.      Plaintiff seeks to represent a class defined as all persons in the United States who
14   purchased the Sprayer (the “Class”). Excluded from the Class are persons who made such
15   purchases for purpose of resale.
16          18.      Plaintiff also seeks to represent a subclass of all Class Members who purchased the
17   Sprayer in the State of California (the “Subclass”).
18          19.      At this time, Plaintiff does not know the exact number of members of the
19   aforementioned Class and Subclass (“Class Members” and “Subclass Members,” respectively);
20   however, given the nature of the claims and the number of retail stores in the United States selling
21   Defendant’s Sprayer, Plaintiff believes that Class and Subclass Members are so numerous that
22   joinder of all members is impracticable.
23          20.      There is a well-defined community of interest in the questions of law and fact
24   involved in this case. Questions of law and fact common to the members of the Class that
25   predominate over questions that may affect individual Class Members include, but are not limited
26   to:
27          (a)      whether Defendant misrepresented and/or failed to disclose material facts
28                   concerning the Sprayer;

     CLASS ACTION COMPLAINT                                                                                  5
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 7 of 17


 1            (b)   whether Defendant’s conduct was unfair and/or deceptive;
 2            (c)   whether Defendant has been unjustly enriched as a result of the unlawful conduct
 3                  alleged in this Complaint such that it would be inequitable for Defendant to retain
 4                  the benefits conferred upon Defendant by Plaintiff and the Class; and
 5            (d)   whether Plaintiff and the Class have sustained damages with respect to the claims
 6                  asserted, and if so, the proper measure of their damages.
 7            21.   With respect to the Subclass, additional questions of law and fact common to the
 8   members that predominate over questions that may affect individual members include whether
 9   Defendant violated the Consumers Legal Remedies Act as well as California’s Unfair Competition
10   Law.
11            22.   Plaintiff’s claims are typical of those of the Class because Plaintiff, like all members
12   of the Class, purchased, in a typical consumer setting, Defendant’s Sprayer, and Plaintiff sustained
13   damages from Defendant’s wrongful conduct.
14            23.   Plaintiff will fairly and adequately protect the interests of the Class and Subclass
15   and has retained counsel that is experienced in litigating complex class actions. Plaintiff has no
16   interests which conflict with those of the Class or the Subclass.
17            24.   A class action is superior to other available methods for the fair and efficient
18   adjudication of this controversy.
19            25.   The prosecution of separate actions by members of the Class and the Subclass
20   would create a risk of establishing inconsistent rulings and/or incompatible standards of conduct
21   for Defendant. For example, one court might enjoin Defendant from performing the challenged
22   acts, whereas another might not. Additionally, individual actions could be dispositive of the
23   interests of the Class and the Subclass even where certain Class or Subclass Members are not
24   parties to such actions.
25                                                COUNT I
26                                          (Fraud by Omission)

27            26.   Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged

28   above.

     CLASS ACTION COMPLAINT                                                                                6
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 8 of 17


 1             27.   Plaintiff brings this claim individually and on behalf of the members of the
 2   proposed Class against Defendant.
 3             28.   This claim is based on fraudulent omissions concerning the safety of consumers
 4   who use the Sprayer. As discussed above, Defendant failed to disclose that the Sprayer had a
 5   dangerous Defect, or that the Defect was substantially likely to manifest through the customary and
 6   intended use of the Sprayer.
 7             29.   The false and misleading omissions were made with knowledge of their falsehood.
 8   Defendant is a nationwide home and garden equipment and tool distributor who knew of reports of
 9   the Sprayer’ defective and dangerous nature. Nonetheless, Defendant continued to sell its Sprayer
10   to unsuspecting consumers.
11             30.   The false and misleading omissions were made by Defendant, upon which Plaintiff
12   and members of the proposed Class and Subclass reasonably and justifiably relied, and were
13   intended to induce and actually induced Plaintiff and members of the proposed Class and Subclass
14   to purchase the Sprayer.
15             31.   The fraudulent actions of Defendant caused damage to Plaintiff and members of the
16   proposed Class and Subclass, who are entitled to damages and other legal and equitable relief as a
17   result.
                                                  COUNT II
18
                                             (Unjust Enrichment)
19
               32.   Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged
20
     above.
21
               33.   Plaintiff brings this claim individually and on behalf of the members of the
22
     proposed Class against Defendant.
23
               34.   Plaintiff and Class Members conferred benefits on Defendant by purchasing the
24
     Sprayer.
25
               35.   Defendant has been unjustly enriched in retaining the revenues derived from
26
     Plaintiff’s and Class Members’ purchases of the Sprayer. Retention of those moneys under these
27
     circumstances is unjust and inequitable because Defendant failed to disclose that the Sprayer was
28

     CLASS ACTION COMPLAINT                                                                             7
       Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 9 of 17


 1   unfit for use, or that the Defect was substantially likely to manifest through the customary and
 2   intended use of the Sprayer. These omissions caused injuries to Plaintiff and Class Members
 3   because they would not have purchased the Sprayer if the true facts were known.
 4            36.    Because Defendant’s retention of the non-gratuitous benefits conferred on them by
 5   Plaintiff and Class Members is unjust and inequitable, Defendant must pay restitution to Plaintiff
 6   and Class Members for its unjust enrichment, as ordered by the Court.
 7                                                 COUNT III
 8                  Violation of California’s Consumers Legal Remedies Act (“CLRA”),
                                    California Civil Code § 1750, et seq.
 9
              37.    Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged
10
     above.
11
              38.    Plaintiff brings this claim individually and on behalf of the members of the
12
     proposed Subclass against Defendant.
13
              39.    Civil Code § 1770(a)(5) prohibits “[r]epresenting that goods or services have
14
     sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not
15
     have or that a person has a sponsorship, approval, status, affiliation, or connection which he or she
16
     does not have.” Civil Code § 1770(a)(7) prohibits “[r]epresenting that goods or services are of a
17
     particular standard, quality, or grade, or that goods are of a particular style or model, if they are of
18
     another.” Civil Code § 1770(a)(9) prohibits “advertising goods or services with intent not to sell
19
     them as advertised.”
20
              40.    Defendant violated Civil Code § 1770(a)(5), (a)(7) and (a)(9) by holding out the
21
     Sprayer as fit for use, when in fact the Sprayer was defective and dangerous.
22
              41.    The Defect involves a critical safety-related component of the Sprayer, and it was
23
     unsafe to use the Sprayer with the Defect.
24
              42.    Defendant had exclusive knowledge of the Defect, which was not known to Plaintiff
25
     or Class Members.
26
              43.    Defendant made partial representations to Plaintiff and the Class Members, while
27
     suppressing the safety Defect. Specifically, by displaying the Sprayer and describing its features,
28

     CLASS ACTION COMPLAINT                                                                                 8
      Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 10 of 17


 1   the product packaging and Defendant’s website implied that the Sprayer was suitable for use,
 2   without disclosing that the Sprayer had a critical safety-related Defect that could result in harm to
 3   users of the Sprayer.
 4            44.   Plaintiff and the Subclass Members have suffered harm as a result of these
 5   violations of the CLRA because they have incurred charges and/or paid monies for the Sprayer that
 6   they otherwise would not have incurred or paid.
 7            45.   On October 18, 2018, prior to the filing of this Complaint, Plaintiff’s counsel sent
 8   Defendant a CLRA notice letter, which complies in all respects with California Civil Code
 9   §1782(a). The letter was sent via certified mail, return receipt requested, advising Defendant that it
10   was in violation of the CLRA and demanding that it cease and desist from such violations and
11   make full restitution by refunding the monies received therefrom. The letter stated that it was sent
12   on behalf of Plaintiff and all other similarly situated purchasers. A true and correct copy of
13   Plaintiff’s CLRA letter is attached hereto as Exhibit A.
14                                                COUNT IV
15                            (Violation California’s Unfair Competition Law)

16            46.   Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged

17   above.

18            47.   Plaintiff brings this claim individually and on behalf of the members of the

19   proposed Subclass against Defendant.

20            48.   By committing the acts and practices alleged herein, Defendant has violated

21   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the

22   Subclass, by engaging in unlawful, fraudulent, and unfair conduct.

23            49.   Defendant has violated the UCL’s proscription against engaging in unlawful

24   conduct as a result of its violations of the CLRA, Cal. Civ. Code § 1770(a)(5) and (a)(7) as alleged

25   above.

26            50.   Defendant’s acts and practices described above also violate the UCL’s proscription

27   against engaging in fraudulent conduct.

28

     CLASS ACTION COMPLAINT                                                                                9
      Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 11 of 17


 1            51.    As more fully described above, Defendant’s misleading marketing, advertising,
 2   packaging, and labeling of the Sprayer is likely to deceive reasonable consumers.
 3            52.    Defendant’s acts and practices described above also violate the UCL’s proscription
 4   against engaging in unfair conduct.
 5            53.    Plaintiff and the other Subclass Members suffered a substantial injury by virtue of
 6   buying the Sprayer that they would not have purchased absent Defendant’s unlawful, fraudulent,
 7   and unfair marketing, advertising, packaging, and omission about the defective nature of the
 8   Sprayer.
 9            54.    There is no benefit to consumers or competition from deceptively marketing and
10   omitting material facts about the defective nature of the Sprayer.
11            55.    Plaintiff and the other Subclass Members had no way of reasonably knowing that
12   the Sprayer they purchased were not as marketed, advertised, packaged, or labeled. Thus, they
13   could not have reasonably avoided the injury each of them suffered.
14            56.    The gravity of the consequences of Defendant’s conduct as described above
15   outweighs any justification, motive, or reason therefore, particularly considering the available legal
16   alternatives which exist in the marketplace, and such conduct is immoral, unethical, unscrupulous,
17   offends established public policy, or is substantially injurious to Plaintiff and the other members of
18   the Subclass.
19            57.    Pursuant to California Business and Professional Code § 17203, Plaintiff and the
20   Subclass seek an order of this Court that includes, but is not limited to, an order requiring
21   Defendant to:
22                   (a)    provide restitution to Plaintiff and the other Subclass Members;
23                   (b)    disgorge all revenues obtained as a result of violations of the UCL;
24                   (c)    pay Plaintiff’s and the Subclass’ attorney’s fees and costs.
25                                                COUNT V
26                                      (Breach of Implied Warranty)

27            58.    Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged

28   above.

     CLASS ACTION COMPLAINT                                                                             10
      Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 12 of 17


 1          59.      Plaintiff brings this claim individually and on behalf of the members of the
 2   proposed Class against Defendant.
 3          60.      Defendant is, and at all relevant times was, a merchant engaged in the business of
 4   manufacturing and distributing, among other things, the Sprayer.
 5          61.      Plaintiff and the Class Members purchased the Sprayer.
 6          62.      Defendant is a manufacturer and merchant with respect to goods of this kind, which
 7   were sold to Plaintiff and other consumers, and there was in the sale to Plaintiff and other
 8   consumers an implied warranty that those goods were merchantable and that they were fit for its
 9   intended use.
10          63.      However, Defendant breached that warranty implied in the contract for the sale of
11   goods in that the Sprayer is completely unusable, lack even the most basic degree of fitness for
12   ordinary or intended use, and are not safe for human use as set forth in detail herein above.
13          64.      The Sprayer is defective and unusable because they were distributed to the public
14   containing a harmful Defect, and because the Defect was substantially likely to manifest through
15   the customary and intended use of the Sprayer. As a result, the Sprayer was not usable and
16   dangerous to the health of its users.
17          65.      As a direct and proximate result of this breach of warranty by Defendant, Plaintiff
18   and other consumers have been damaged by paying monies for the Sprayer that is completely
19   unusable and unfit for its intended purpose. Plaintiff seeks damages in an amount to be proven at
20   trial for the injuries suffered from Defendant’s breach of the implied warranties. The damages
21   suffered by Plaintiff and the Class Members include, but are not limited to, the monies paid to
22   Defendant for the Sprayer.
23          66.      As a result of Defendant’s conduct, Plaintiff did not receive goods as impliedly
24   warranted by Defendant to be merchantable.
25                                           PRAYER FOR RELIEF
26          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seek
27   judgment against Defendant, as follows:
28

     CLASS ACTION COMPLAINT                                                                             11
      Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 13 of 17


 1          a.      For an order certifying the nationwide Class and the Subclass under Rule 23 of the
 2                  Federal Rules of Civil Procedure and naming Plaintiff as representative of the Class
 3                  and Subclass and Plaintiff’s attorneys as Class Counsel to represent the Class and
 4                  Subclass Members;
 5          b.      For an order declaring the Defendant’s conduct violates the statutes referenced
 6                  herein;
 7          c.      For an order finding in favor of Plaintiff, the nationwide Class, and the Subclass on
 8                  all counts asserted herein;
 9          d.      For compensatory and punitive damages in amounts to be determined by the Court
10                  and/or jury;
11          e.      For pre-judgment interest on all amounts awarded;
12          f.      For an order of restitution and all other forms of monetary relief;
13          g.      For an order awarding Plaintiff and the Class and Subclass their reasonable
14                  attorneys’ fees and expenses and costs of suit.
15                                   DEMAND FOR TRIAL BY JURY
16          Plaintiff demands a trial by jury of all issues so triable.
17
     Dated: July 11, 2019                           BURSOR & FISHER, P.A.
18

19                                                  By:       /s/ L. Timothy Fisher
20                                                               L. Timothy Fisher

21                                                  L Timothy Fisher (State Bar No. 191626)
                                                    1990 North California Blvd., Suite 940
22                                                  Walnut Creek, CA 94596
                                                    Telephone: (925) 300-4455
23                                                  Facsimile: (925) 407-2700
24                                                  E-mail: ltfisher@bursor.com

25                                                  Attorneys for Plaintiff
26

27

28

     CLASS ACTION COMPLAINT                                                                           12
      Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 14 of 17


 1            CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2
            I, L. Timothy Fisher, declare as follows:
 3
            1.      I am an attorney at law licensed to practice in the State of California and a member
 4
     of the bar of this Court. I am a partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in
 5
     this action. I have personal knowledge of the facts set forth in this declaration and, if called as a
 6
     witness, I could and would competently testify thereto under oath.
 7
            2.      The Complaint filed in this action is filed in the proper place for trial under
 8
     California Civil Code Section 1780(d) because Plaintiff resides in this district and a substantial
 9
     portion of the transactions at issue occurred in this county.
10
            I declare under the penalty of perjury under the laws of the State of California that the
11
     foregoing is true and correct, executed at Walnut Creek, California on July 11, 2019.
12

13

14

15

16
                                                                        L. Timothy Fisher
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 15 of 17




                                                     EXHIBIT A
    Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 16 of 17




1990 N. California Blvd.                                                L. T   I M O T H Y  FISHER
SUITE 940                                                                     Tel: 9 2 5 . 3 0 0 . 4 4 5 5
W A L N UT C RE E K , CA 9 4 5 96                                             Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                           ltfisher@bursor.com

                                    October 18, 2018

Via Certified Mail - Return Receipt Requested

One World Technologies, Inc. d/b/a Ryobi Outdoor Products
1428 Pearman Dairy Road
Anderson, SC 29625

Home Depot U.S.A., Inc.
2455 Paces Perry Road
Atlanta, GA 30339

Re:      Demand Letter Pursuant to California Civil Code § 1782

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by One
World Technologies, Inc. d/b/a Ryobi Outdoor Products (“Ryobi”) and Home Depot
U.S.A., Inc. (“Home Depot”) pursuant to the provisions of California Civil Code § 1782
and U.C.C. § 2-607(3)(A), on behalf of our client Richard Rouze and all other persons
similarly situated.

         In February 2018, Mr. Rouze purchased a Ryobi Cordless Backpack Chemical
Sprayer (the “Sprayer”) at a Home Depot store in Folsom, California to distribute weed
killer in his yard. While using the Ryobi Sprayer at his home, the hose became detached
from the sprayer wand causing Mr. Rouze to be sprayed in the face and body with weed
killer. The sprayer continued to pump weed killer even after the hose detached. Other
purchasers have reported similar problems with the Ryobi Sprayer. Ryobi failed to
disclose this significant defect in the Sprayer. If Mr. Rouze had known about this defect,
he would not have purchased the Ryobi Sprayer. By failing to disclose this defect, you
have violated numerous provisions of California law including the Consumers Legal
Remedies Act, California Civil Code § 1770, including but not limited to subsections
(a)(5), (a)(7) and (a)(9).

       We hereby demand that you immediately (1) cease and desist from fraudulently
marketing the Ryobi Sprayer, and (2) make full restitution of all monies obtained from
purchasers of that product.
   Case 2:19-cv-01291-TLN-DB Document 1 Filed 07/11/19 Page 17 of 17
BURSOR & FISHER, P.A.                                           page 2




        It is further demanded that you preserve all documents and other evidence which
refer or relate to any of the above-described practices including, but not limited to, the
following:

       1.      All documents regarding the advertisement and marketing of the Ryobi
Sprayer;

      2.     All documents concerning the sale of Ryobi Sprayer, including the total
amount of money generated from the sale of that product;

        3.     All documents concerning any testing or other research done regarding the
safety of the Ryobi Sprayer;

        4.      All communications with customers concerning complaints related to
defects in the design of the Ryobi Sprayer;

       5.     All documents concerning the identity of those individuals who purchased
the Ryobi Sprayer; and

        6.      All documents and/or communications between you and any retailer
relating to the Ryobi Sprayer.

       Please comply with this demand within 30 days from receipt of this letter.

         We are willing to negotiate with you to attempt to resolve the demands asserted in
this letter. If you wish to enter into such discussions, please contact me immediately. If I
do not hear from you promptly, I will conclude that you are not interested in resolving
this dispute short of litigation.

         If you contend that any statement in this letter is inaccurate in any respect, please
provide us with your contentions and supporting documents immediately upon receipt of
this letter, but in no event later than 30 days from the date of receipt.

                                                       Very truly yours,



                                                       L. Timothy Fisher
                                                       ltfisher@bursor.com
